[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT JANET MILONE'S MOTION FOR
CT Page 13400SUMMARY JUDGMENT IN RESPONSE TO PLAINTIFF'S MOTION FORARTICULATION
The defendant Janet Milone has established, through the pleadings and her affidavit offered in support of her motion, that she was operating her vehicle in a line of traffic on a public highway, that traffic conditions caused the vehicles ahead of her to stop, that she applied her brakes and brought her vehicle to a complete stop or nearly a complete stop, that she was then struck from behind by the vehicle following her, and that the force of that impact caused her vehicle to collide with the rear of the plaintiff's vehicle which had stopped directly in front of her. The plaintiff has not filed a counter-affidavit.
The court finds that there is no genuine issue of material fact with respect to the motion for summary judgment, and that the defendant Janet Milone is entitled to judgment as a matter of law.
The motion for summary judgment is granted.
Hadden, J.